Exhibit 10.1
ROBBINS & MYERS, INC.
AWARD AGREEMENT
RESTRICTED SHARE UNIT AWARD TO                                         
This AWARD AGREEMENT (the “Agreement”) is entered into as of the Award Date set
forth below between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”),
and                                          (“Employee”).
     A. The Company from time to time makes Share Unit Awards to Employees under
the Company’s 2004 Incentive Stock Plan As Amended (the “2004 Plan”), a copy of
which has been provided to Employee and is incorporated herein by this
reference;
     B. For the purpose of encouraging Employee to have a proprietary interest
in the Company through stock ownership, to continue in the service of the
Company and its Subsidiaries, and to render superior performance during the
period of employment, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of the Company has determined that Share Units should
be awarded under the 2004 Plan to Employee; and
     C. Any capitalized term used herein that is not defined herein shall have
the meaning ascribed to it in the 2004 Plan.
NOW, THEREFORE, THE COMPANY AND EMPLOYEE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:
SECTION 1. RESTRICTED SHARE UNIT AWARD.
1.1 Grant of Restricted Share Units.
(a) The Company hereby grants to Employee on
                                        , 20___(the “Award Date”), subject to
the terms and conditions of the 2004 Plan and this Agreement,
                                         Share Units (the “Restricted Share
Units”), as a Share Unit Award under the 2004 Plan. Each Restricted Share Unit
represents the contingent right to receive one Common Share of the Company
(“Common Share”) and shall at all times be equivalent to one Common Share. The
Restricted Share Units shall be credited in a book entry account established for
Employee until payment in accordance with Section 1.4 hereof.
(b) From and after the Award Date and until the earlier of (i) the time when the
Restricted Share Units are paid in accordance with Section 1.4 hereof or
(ii) the time when Employee’s right to payment of the Restricted Share Units is
forfeited in accordance with Section 1.5(c) hereof, on the date that the Company
pays a cash dividend (if any) to holders of Common Shares generally, Employee
shall be entitled to a cash amount equal to the product of (i) the dollar amount
of the cash dividend paid per Common Share on such date and (ii) the total
number of unpaid

 



--------------------------------------------------------------------------------



 



Restricted Share Units credited to Employee as of such date (“Dividend
Equivalent”). The Dividend Equivalent shall be paid to Employee at the same time
that the related dividend is paid to the holders of Common Shares. Dividend
Equivalents will be subject to any required withholding for federal, state,
local, foreign or other taxes.
1.2 Restrictions.
(a) The Restricted Share Units may not be sold, transferred, assigned or subject
to any encumbrance, pledge or charge or disposed of for any reason.
(b) All unvested Restricted Share Units shall be forfeited and all rights of
Employee with respect to such units shall terminate in their entirety on the
terms and conditions set forth in Section 1.5.
(c) Any attempt to dispose of unvested Restricted Share Units or any interest in
such units in any manner contrary to the restrictions set forth in the 2004 Plan
or in this Agreement shall be void and of no effect.
(d) Employee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Common Shares underlying the
Restricted Share Units until such Common Shares have been delivered to Employee
in accordance with Section 1.4. The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver Common Shares in the future in accordance with the terms, and
subject to the conditions, of this Agreement, and the rights of Employee will be
no greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company under
this Agreement.
1.3 Vesting.
(a) Subject to the provisions contained in this Section 1.3, the restrictions
set forth in Section 1.2 with respect to the Restricted Share Units shall apply
during the restricted period and expire on the Vesting Dates set forth below
(each, a “Vesting Date”) (with any fractional units rounded down to the next
whole number) and the restricted periods and applicable Vesting Dates shall be
as follows:
     (i) For [one-third] of the Restricted Share Units awarded herein, the
restricted period shall begin on the Award Date and end on                     ,
which is the Vesting Date for such Restricted Share Units;
     (ii) For [one-third] of the Restricted Share Units awarded herein, the
restricted period shall begin on the Award Date and end on                     ,
which is the Vesting Date for such Restricted Share Units; and
     (iii) For [one-third] of the Restricted Share Units awarded herein, the
restricted period shall begin on the Award Date and end on                     ,
which is the Vesting Date for such Restricted Share Units.

2



--------------------------------------------------------------------------------



 



(b) All unvested Restricted Stock Units shall be forfeited and returned to the
Company and all rights of Employees with respect to such units shall terminate
in their entirety on the terms and conditions set forth in Section 1.5(c).
Section 1.4 Payment.
(a) The Company shall deliver to Employee (or Employee’s estate in the event of
death) the Common Shares underlying the Restricted Share Units that have become
vested in accordance with Section 1.3 or Section 1.5 within ninety (90) days
following the earlier of (A)                     , 20___; (B) Employee’s
“separation from service” within the meaning of Section 409A of the Code; or
(C) the occurrence of a “change in the ownership,” “a change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code. Notwithstanding
the foregoing, in the event that the earlier to occur of the events described in
(A), (B) and (C) of the preceding sentence is Employee’s “separation from
service” for any reason other than death, the Company shall deliver the Common
Shares underlying the vested Restricted Share Units on the first day of the
seventh month following such “separation from service” (or, if earlier, within
ninety (90) days after Employee’s death).
(c) The Company’s obligations with respect to the Restricted Share Units shall
be satisfied in full upon the delivery of the Common Shares underlying the
vested Restricted Share Units.
1.5 Acceleration on Change of Control, Death or Disability; Forfeiture.
(a) In the event of a Change of Control of the Company, all unvested Restricted
Share Units shall automatically become vested on the date when the Change of
Control is deemed to have occurred.
(b) In the event of Employee’s termination of employment on account of death,
Disability, Retirement, or, to the extent provided in an Employment Agreement
between the Company and Employee (an “Employment Agreement”), termination by the
Company without “Cause” or termination by Employee for “Good Reason” (as such
terms are defined in the Employment Agreement), all unvested Restricted Share
Units shall automatically become fully vested on the date of Employee’s
termination of employment for such reason.
(c) If Employee’s employment with the Company terminates for any reason other
than death, Disability or Retirement, or, to the extent provided in an
Employment Agreement, termination by the Company without “Cause” or termination
by Employee for “Good Reason” (as such terms are defined in the Employment
Agreement), all unvested Restricted Share Units shall be forfeited by Employee
as of the date of termination.
1.6 Payment of Applicable Taxes.
No Common Shares shall be delivered to Employee hereunder until any taxes
payable by Employee with respect to the Restricted Share Units have been
withheld by the Company or paid

3



--------------------------------------------------------------------------------



 



by Employee. Employee may use Common Shares to pay the Company all or any part
of the mandatory federal, state, local, or foreign withholding tax payments due
upon payment of the Common Shares. Payment of applicable taxes may be made as
follows: (i) in cash, (ii) payment in Common Shares owned by Employee, including
those that have been earned under the 2004 Plan, or (iii) by a combination of
the methods described above.
SECTION 2. REPRESENTATIONS OF EMPLOYEE.
Employee hereby represents to the Company that Employee has read and understands
the provisions of this Agreement and the 2004 Plan, and Employee acknowledges
that Employee is relying solely on his or her own advisors with respect to the
tax consequences of the Restricted Share Unit Awards. Employee understands and
acknowledges that nothing contained in this Agreement shall confer upon Employee
any right with respect to continued employment by the Company, nor limit or
affect in any manner the right of the Company to terminate the employment or
adjust the compensation of Employee.
SECTION 3. NOTICES.
All notices or communications under this Agreement shall be in writing,
addressed as follows:

     
To the Company:
  Robbins & Myers, Inc.
 
  51 Plum Street, Suite 260
 
  Dayton, Ohio 45440
 
  Attention: Vice President, Human Resources
 
   
To Employee:
  At the last residence address of Employee on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.
SECTION 4. PLAN CONTROLLING.
The Award is subject to all of the terms and conditions of the 2004 Plan. In the
event of a conflict between the 2004 Plan and this Agreement, the provisions of
the 2004 Plan shall control.
SECTION 5. GOVERNING LAW.
This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.

4



--------------------------------------------------------------------------------



 



SECTION 6. SEVERABILITY.
Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.
SECTION 7. STRICT CONSTRUCTION.
No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
2004 Plan, this Agreement or any rule or procedure established by the Committee.
SECTION 8. DEFINITIONS.
(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Shares of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Shares of the surviving entity) at
least 80% of the total voting power represented by the Voting Shares of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the date shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company’s assets.
(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Employee, Company includes any Subsidiary of the
Company.
(c) “Retirement” means Employee’s Early Retirement or Normal Retirement as
defined in the 2004 Plan.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the Award Date.
ROBBINS & MYERS, INC.

         
By:
Name:
  /s/ Peter C. Wallace
 
Peter C. Wallace,    
 
  President and Chief Executive Officer    

EMPLOYEE
                                                                   
             
Name:

6